Citation Nr: 0702572	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from April 1999 to December 
2001, and from December 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
that granted service connection and a noncompensable rating 
for a right shoulder disability (residuals of a dislocation), 
effective December 20, 2001.  In June 2004, the Board 
remanded this appeal for further development.  

A November 2005 RO decision increased the evaluation for the 
veteran's service-connected right shoulder disability to 10 
percent, effective December 20, 2001. However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The case was previously remanded by the Board in June 2004, 
partly for a VA examination to determine the severity of the 
veteran's service-connected right shoulder disability.  The 
remand requested that the examiner provide certain 
information, including a determination of whether the 
veteran's right shoulder joint exhibited weakened movement, 
excess fatigability or incoordination.  It was indicated 
that, if feasible, those determinations should be expressed 
in terms of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination.  If 
it was not feasible to express any functional impairment 
caused by pain, weakened movement, excess fatigability or 
incoordination, found in terms of additional range-of motion 
loss, the examiner was requested to so state.  

The Board observes that the veteran was afforded a VA 
orthopedic examination in August 2005.  As to range of 
motion, the examiner stated that active range of motion was 
within normal limits with some pain and sensation of popping 
and grinding.  The examiner noted that there was minor pain 
with resisted range of motion supraspinatus, but no drop arm 
sign.  As to an impression, the examiner indicated that the 
veteran was right-handed with recurrent anterior right 
shoulder dislocations and documented (by magnetic resonance 
imaging study) anterior labrum tear.  The examiner commented 
that the veteran could be expected to have flares of pain and 
limited function with repeated dislocations.  The examiner 
stated that the veteran's shoulder condition would cause 
severe limitations on function in any shoulder activities 
other than sedentary activities and that even then it would 
limit with certain activities especially extension such as 
reaching behind him.  It was noted that function would be 
impaired secondary to instability, pain, and weakness.  The 
examiner remarked that repetitive use would not be as 
affected as certain types of motion at the shoulder as 
indicated.  

The Board observes that the examiner solely indicated, as to 
range of motion, that the veteran had active range of motion 
within normal limits with some pain and that there was minor 
pain with resisted range of motion supraspinatus.  The 
examiner did not provide the specific range of motion in 
degrees or state at what point in the range of motion the 
pain began and ended.  The Board observes such information is 
necessary under the appropriate schedular criteria in this 
case such as 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.  
Additionally, the examiner indicated that the veteran's 
shoulder condition would cause severe limitations on function 
and would limit with certain activities especially extension.  
However, the examiner did not indicate such information in 
terms of additional range-of-motion loss or state that it was 
not feasible to do so, as requested in June 2004 remand.  
Thus, the case must again be remanded.  See Stegall v. West, 
11 Vet.App. 268 (1998).  


Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Additionally, the Board notes that the veteran was on active 
duty from December 2003 to May 2005.  As this appeal covers 
that time frame, service medical records from that period of 
service should be obtained.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  





Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should secure the veteran's 
service medical records for his period of 
active service from December 2003 to May 
2005 through official channels.

3.  Ask the veteran to identify all 
medical providers who have treated him for 
right shoulder problems since August 2004.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected right shoulder 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right shoulder and provide a diagnosis of 
any pathology found.  In examining the 
right shoulder, the examiner should 
document any limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins.  The 
examiner should also indicate whether 
there is any guarding of the shoulder on 
motion and the degrees at which the 
guarding starts.

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

5.  Thereafter, review the claim for 
entitlement to an initial rating higher 
than 10 percent for a right shoulder 
disability.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


